UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1118


DORA L. ADKINS,

                    Plaintiff - Appellant,

             v.

DRIFTWOOD SPECIAL SERVICING, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:22-cv-00109-AJT-IDD)


Submitted: April 14, 2022                                         Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dora L. Adkins appeals the district court’s order denying her request for leave to

file an emergency complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Adkins v. Driftwood

Special Servicing, LLC, No. 1:22-cv-00109-AJT-IDD (E.D. Va. Feb. 2, 2022). We grant

Adkins’ motions to amend or correct the opening brief and for leave to file a formatted

informal brief and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2